Case: 18-15052    Date Filed: 09/23/2020   Page: 1 of 5



                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                           No. 18-15052
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 2:17-cv-00335-ECM-GMB



JAMES D. CORNETT,

                                                           Plaintiff-Appellant,


                                  versus


ALABAMA DEPARTMENT OF TRANSPORTATION,
ALABAMA STATE PERSONNEL DEPARTMENT,
DEPARTMENT OF CORRECTIONS,
KILBY CORRECTIONAL FACILITY,

                                                        Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Alabama
                    ________________________

                           (September 23, 2020)
                 Case: 18-15052        Date Filed: 09/23/2020        Page: 2 of 5



Before ROSENBAUM, BRANCH and BLACK, Circuit Judges.

PER CURIAM:

       James D. Cornett, proceeding pro se, appeals the district court’s order

granting defendants’ motion to dismiss his amended complaint. Cornett alleged he

was terminated from his employment with the Alabama Department of Corrections

in 1983 in violation of Title VII of the Civil Rights Act and the Fourteenth

Amendment. The court dismissed Cornett’s amended complaint for failure to

exhaust administrative remedies and timely file suit and for failure to follow a

court order requiring him to comply with federal pleading standards. On appeal,

Cornett argues, among other things, that he pursued the case based on a notice

regarding a class action he received. After review,1 we affirm.

       The district court did not err in dismissing Cornett’s complaint for failure to

exhaust administrative remedies and timely file suit. Cornett failed to comply with

the procedural requirements for filing suit under Title VII, which require a charge

of discrimination to be filed with the Equal Employment Opportunity Commission

(EEOC) within 180 days of the alleged unlawful employment practice and provide


       1
          We review a district court’s ruling on a motion to dismiss for failure to state a claim de
novo, “accepting the allegations in the complaint as true and construing them in the light most
favorable to the plaintiff.” Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). We also review
de novo the district court’s interpretation and application of the statute of limitations. Ctr. for
Biological Diversity v. Hamilton, 453 F.3d 1331, 1334 (11th Cir. 2006). A “dismissal on statute
of limitations grounds is appropriate only if it is apparent from the face of the complaint that a
claim is time-barred.” La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir. 2004)
(quotation marks omitted).
                                                 2
               Case: 18-15052     Date Filed: 09/23/2020    Page: 3 of 5



a civil action must be filed within 90 days of receiving notice of right to sue from

the EEOC. See 42 U.S.C. § 2000e-5(e)(1), (f)(1); Hipp v. Liberty Nat’l Life Ins.

Co., 252 F.3d 1208, 1214 n.2, 1220 (11th Cir. 2001) (noting Alabama is a non-

deferral state where 180-day deadline applies); Stallworth v. Wells Fargo Armored

Servs. Corp., 936 F.2d 522, 524 (11th Cir. 1991) (“Title VII . . . requires that suit

be brought within 90 days after receipt of notice of right to sue.”). Cornett alleged

he was terminated from his position as a correctional officer at Kilby Correctional

Facility in 1983 based on his race. He further asserted he filed a discrimination

charge with the EEOC in 1983 and must have received a right-to-sue letter at that

time. Even if a notice of right to sue was received in 1983, however, Cornett’s suit

was untimely, as it was filed long after the 90-day deadline for bringing a civil

action had expired. See 42 U.S.C. § 2000e-5(f)(1).

      While Cornett’s original complaint showed he filed an EEOC charge in 2016

based on the same incident, that charge was not timely filed within 180 days of his

termination, as Title VII requires. See id. § 2000e-5(e)(1). Further, there is no

indication Cornett received a right-to-sue letter in connection with the 2016 charge.

Finally, to the extent Cornett raised a Fourteenth Amendment claim, the district

court did not err in concluding it was barred by the statute of limitations. See

Powell v. Thomas, 643 F.3d 1300, 1303 (11th Cir. 2011) (providing claims for




                                           3
               Case: 18-15052     Date Filed: 09/23/2020    Page: 4 of 5



constitutional violations under 42 U.S.C. § 1983 in Alabama must be brought

within two years of the challenged conduct).

      Cornett argues he pursued the case because he received a notice informing

him a class had been decertified in a race discrimination suit against the Alabama

Department of Transportation (ADOT). We liberally construe this argument as

challenging the district court’s rejection of any claim that the limitations period for

filing an EEOC charge or civil action suit should be equitably tolled. See Stamper

v. Duval Cty. Sch. Bd., 863 F.3d 1336, 1342 (11th Cir. 2017) (“The timely-filing

requirements of Title VII . . . are non-jurisdictional and subject to equitable

tolling.”); American Pipe & Constr. Co. v. Utah, 414 U.S. 538, 554 (1974)

(holding the commencement of a class action “suspends the applicable statute of

limitations as to all asserted members of the class who would have been parties had

the suit been permitted to continue as a class action”). The class action Cornett

refers to provides no basis for equitable tolling, as it was filed against ADOT—an

agency Cornett never alleged he worked for or applied to—and involved different

discrimination claims. The district court therefore did not err in concluding

equitable tolling was not warranted. See Johnson v. Ry. Exp. Agency, Inc., 421

U.S. 454, 467 (1975) (explaining tolling effect of class action in American Pipe

depended on class and individual filings involving “exactly the same cause of

action”).


                                           4
              Case: 18-15052     Date Filed: 09/23/2020    Page: 5 of 5



      Because the district did not err in dismissing Cornett’s amended complaint

for failure to exhaust administrative remedies or timely file suit, we do not review

its alternative ground for dismissal based on Cornett’s failure to comply with

federal pleading standards. Accordingly, the decision of the district court is

affirmed.

      AFFIRMED.




                                          5